Order filed September 26, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00740-CV
                                  ____________

     ASHLEY MARTINS AND ALL OTHER OCCUPANTS, Appellants

                                        V.

FEDERAL NATIONAL MORTGAGE ASSOCIATION AKA FANNIE MAE,
                        Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1034183

                                   ORDER

      The notice of appeal in this case was filed August 19, 2013. To date, the
filing fee of $175.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before October 11, 2013. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM